Citation Nr: 0522043	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  01-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to April 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The veteran's appeal was previously before the Board in April 
2003.  At that time the Board determined that new and 
material evidence had been received to reopen the previously 
denied claim for service connection for the low back 
disorder, and remanded the case for additional development.  
That development has been completed to the extent possible 
and the case returned to the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  A chronic low back disorder was not shown during service, 
and the preponderance of the probative evidence indicates 
that the currently diagnosed
low back disorder is not related to an in-service disease or 
injury.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis of the lumbar spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed low back 
disorder was caused by a fall that occurred during service.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  
Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the section 
5103(a) notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.  In this case, the initial RO decision 
was made in February 2001, but the veteran was not provided a 
section 5103(a) notice until September 2003.  For the reasons 
shown below, however, the Board finds that the delay in 
issuance of the VCAA notice was not prejudicial to him.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in September 2003 by 
informing him of the specific evidence required to establish 
entitlement to service connection.  The RO also informed him 
of the information and evidence that he was required to 
submit, the evidence that the RO would obtain on his behalf, 
and the need to advise VA of or submit any evidence that was 
relevant to his claim.  The RO informed him that although VA 
would make reasonable efforts to obtain the evidence he 
identified, it was ultimately his responsibility to provide 
the evidence in support of his claim.

Prior to the February 2001 decision, in December 2000 the RO 
instructed the veteran to provide medical evidence showing 
that he had had a low back disorder since his separation from 
service.  He has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, and the reasons for 
the determinations made regarding his claim.  The RO also 
informed him of the cumulative evidence previously provided 
to VA or obtained by VA on his behalf, and any evidence he 
identified that the RO was unable to obtain.  The Board finds 
that in all of these documents the RO informed him of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Although the September 2003 notice was sent following the 
February 2001 decision, the veteran has had almost two years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
issuance of the notice the RO undertook additional 
development and re-adjudicated the substantive merits of his 
claim in an April 2005 supplemental statement of the case.  
In re-adjudicating the claim for service connection the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).  
The Board finds in this case that the delay in issuing the 
section 5103(a) notice is not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication because his claim was re-adjudicated, based on 
all the evidence of record, following the issuance of the 
notice.
Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO requested the veteran's service medical and personnel 
records from the National Personnel Records Center (NPRC), 
but was informed by that agency that the records were 
destroyed in the fire at the facility in 1973.  The veteran 
submitted a service department record showing that he was 
given a limited profile in January 1954 due to back pain.  
The RO has obtained the VA and private treatment records that 
he identified, and a copy of his claims file from the Social 
Security Administration (SSA).  The RO also provided him a VA 
medical examination in March 2005, and obtained a medical 
opinion regarding the claimed nexus between the currently 
diagnosed low back disorder and the injury that occurred 
during service.

In the April 2003 remand the RO was instructed to ask the 
veteran to identify all medical treatment providers who 
treated him for a low back disorder since his separation from 
service; to obtain VA treatment records since the 1970s; to 
obtain specific private treatment records; to obtain 
additional service department records pertaining to the in-
service injury; and to ask the veteran to identify all 
disability claims he had filed for a low back disability and 
to identify the relevant medical records.  In the September 
2003 notice the RO asked the veteran to identify the relevant 
records, to provide sufficiently detailed information to 
allow search of service department records, and to provide 
authorizations for the release of medical information 
regarding his previous medical treatment.  The veteran did 
not respond to the September 2003 notice.  The RO requested 
the VA treatment records from January 1970 to the present, 
but was informed by the VA Medical Center (MC) that no 
records existed for the 1970s.  The Board finds, therefore, 
that the RO has complied with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(the veteran is entitled, as a matter of law, to compliance 
with the Board's remand instructions).

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not identified any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (2004).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2004).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The medical evidence shows that the veteran has degenerative 
joint and disc disease of the lumbar spine.  The evidence 
also shows that he was given a limited profile due to low 
back pain in January 1954.  His claim is, therefore, 
supported by medical evidence of a current disability, and 
evidence of an in-service injury.  The evidence does not 
indicate, however, that the currently diagnosed low back 
disorder is related to the in-service injury.  Hickson, 12 
Vet. App. at 253.

As an initial matter the Board finds that arthritis of the 
spine did not become manifest to a degree of 10 percent or 
more within a year of the veteran's separation from service.  
Consideration of the presumptive provisions applicable to 
chronic diseases does not, therefore, support a grant of 
service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran claims to have experienced pain in the low back 
since his separation from service.  Although he was given a 
limited profile in January 1954, there is no further evidence 
showing the existence of any low back symptoms until April 
1972, 18 years following his separation from service.  His VA 
treatment records include a private medical report showing 
that he received physical therapy for lumbosacral strain in 
April 1972.  The physical therapist indicated that he had 
apparently had the back pain for many years, but the specific 
onset date was not given.  Although the report was dated in 
April 1972, the veteran's initial VA treatment record was 
dated in January 1986.  In addition, in a February 1992 
statement, the veteran reported receiving physical therapy, 
and noted that treatment was rendered by that same physical 
therapist.  Thus, it appears that the report may actually be 
dated in 1992.  Regardless, even if dated in 1972, it still 
reflects treatment 18 years after discharge, and does not 
relate the disorder to service.

The VA treatment records indicate that in January 1986 he 
reported having had episodic back pain since he was in 
service.  His symptoms were then assessed as chronic 
recurrent low back pain.  That report was made, however, more 
than 30 years following his separation from service.  

An X-ray study of the lumbosacral spine in March 1986 showed 
scoliosis with moderate osteoarthritic spurring.  Private 
treatment records document the existence of osteoarthritis 
changes in the lumbar spine beginning in 1987.  He has 
continued to receive treatment for chronic low back pain 
since then.

Letters from private physicians dated in December 1988 and 
May 1995 note the veteran reporting a history of low back 
pain since being involved in a motor vehicle accident in 
1982.  

A June 2000 treatment record shows that the veteran reported 
having had low back pain since he injured his back while 
serving in Korea.  The treatment provider diagnosed his 
complaints as chronic back pain that might be related to "an 
original injury."  The treatment provider did not provide 
any clinical findings or analysis to support his conclusion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(the failure of a physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence).  
His finding that the currently diagnosed lumbar spine 
disability "might be" related to the in-service injury is 
also too speculative to constitute probative evidence of a 
nexus to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).

The RO provided the veteran a VA medical examination in March 
2005 for the purpose of obtaining a medical opinion regarding 
a nexus between the currently diagnosed lumbar spine 
disability and the back injury that the veteran incurred in 
service.  The examiner reviewed the claims file and noted the 
evidence, including the documentation in the SSA claims file, 
showing that throughout his life the veteran had worked in 
construction performing heavy manual labor and operating 
heavy equipment.  He also noted the veteran's report of 
having injured his back in service and having had back pain 
since then.  Based on examination and X-ray findings, he 
diagnosed the low back complaints as degenerative 
intervertebral disk disease of the lumbar spine.  He also 
provided the opinion that the low back disability was related 
to the veteran's age, not the in-service back injury.  He 
noted that the veteran had spent many years operating heavy 
equipment following his separation from service, which would 
not have been possible had he suffered a significant back 
injury while in service.  Because that medical opinion was 
based on review of the evidence in the claims file and is 
supported by clinical findings and rationale, it is highly 
probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(an opinion that is based on review of the entire record is 
more probative than an opinion that is based on the veteran's 
reported history).

As a lay person the veteran is competent to provide evidence 
of observable symptoms, including pain.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  He is not, however, competent to 
relate a disorder to a given cause.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although he is competent to 
provide evidence of continuing symptomatology, he is not 
competent to relate the continuing symptomatology to the 
currently diagnosed low back disorder.  See Clyburn v. West, 
12 Vet. App. 296, 301-02 (1999).  For that reason his 
statements are not probative of a nexus between the in-
service injury and the current low back disorder.  The 
medical examiner in March 2005 found that his complaints were 
not related to the currently diagnosed low back disorder.  
The Board finds, therefore, that the probative evidence 
indicates that the currently diagnosed low back disorder is 
not related to the in-service injury.  For that reason the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


